DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on March 26, 2021 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received March 26, 2021 (the “Response”).  
Claims 1–20 are currently pending.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. § 103 as being obvious over FACEBOOKTM.
The Examiner relies on the following as evidence of FACEBOOKTM before the effective filing date of the invention:
(A) Harry Guinness, How to Create a Facebook Group, How-To Geek (Aug. 31, 2017), https://www.howtogeek.com/324111/how-to-create-a-facebook-group/ (“Guinness”);
(B) Kristi Hines, How to Manage Facebook Groups: 8 Management Tools, Social Media Marketing World (Sept. 12, 2017), https://www.socialmediaexaminer.com/facebook-groups-8-management-tools/ (“Hines”);
(C) wikiHow, wikiHow to View Your Facebook Notifications (Sept. 25, 2017), http://web.archive.org/web/20170925215215/http://www.wikiHow.com/View-Your-Facebook-Notifications (“Archived wikiHow”);
	(D) wikiHow, How to View Your Facebook Notifications (Oct. 3, 2019), https://www.wikiHow.com/View-Your-Facebook-Notifications (“Current wikiHow”);
(E) wikiHow, Revision history of “View Your Facebook Notifications” (Dec. 9, 2019), https://www.wikiHow.com/index.php?title=View-Your-Facebook-Notifications&action=history (“wikiHow History”);
(F) droesch, Facebook notification settings (Nov. 13, 2013), https://www.ncsc.org/~/media/Files/PDF/Topics/Social%20Media%20Index/11132013-Notification-settings.ashx (“Droesch”); 
(G) Rich Miller, Facebook Now Has 30,000 Servers (Oct. 13, 2009), https://www.datacenterknowledge.com/archives/2009/10/13/facebook-now-has-30000-servers (“Rich Miller”); and
Easy Facebook, QUE, 4–7 (Oct. 2012), https://books.google.com/books?id=SIjcVIvcE_QC&printsec=frontcover#v=onepage&q&f=false (“Michael Miller”).
(J) Social Success Marketing, How To Track Facebook Conversations | Experienced Pro Tips (July 2015), https://socialsuccessmarketing.com/how-to-track-facebook-conversations/ (“Social Success”).
	(K) Deborah Anderson, Facebook Notifications: Keeping You Caught Up and Providing Social Engagement Opportunities (June 2014), https://www.internetmarketingninjas.com/blog/social-media/facebook-notifications-keeping-caught-providing-social-engagement-opportunities/ (“Anderson”).

Responses to Arguments
	Applicants argue “the Examiner fails to establish a prima facie case of the [sic] obviousness” (Response 10) and again argue “a prima facie case of obviousness has not been established for dependent claims 2–9, 11–18, and 20” (id. at 12).  
	The Examiner respectfully disagrees.  The Examiner has a duty to give notice of a rejection with sufficient particularity to give Applicants a fair opportunity to respond to the rejection.  See 35 U.S.C. § 132(a).  Here, the Examiner (1) set forth the statutory basis for the rejection, namely under 35 U.S.C. § 103; (2) concluded that the claims are obvious over FACEBOOKTM; and (3) explained the rejection in sufficient detail to permit Applicants to respond meaningfully.  See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011); see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990).  Thus, a prima facie case of obviousness has been established for dependent claims 1–20.


Regarding claim 1, FACEBOOKTM teaches a system (“Facebook now has about 30,000 servers supporting its operations” at Rich Miller 1) to comprising: 
a processor (a server at Rich Miller 1 at least suggests including a processor); and
a memory (a server at Rich Miller 1 at least suggests including a memory having instructions) having instructions that, when executed by the processor, causes the system to perform operations that comprise:
receiving, from a first client device (the admin’s or moderator’s computer for the particular Group), a first media content item (“posts” at Guinness 3 for a particular Group; “Facebook group admins and moderators can schedule posts” at Hines 12; posts may include “videos you have . . . shared” at Archived wikiHow 3) from a first client device;  
receiving, from the first client device, a selection of a second client device (e.g., “Whitson Gordon”‘s computer at Guinness 3) and a third client device (e.g., “Eric Ravenscraft”‘s computer at Guinness 3);  
generating a group (“Justin Pot Fan Club” at Guinness 2–3) including the first client device and the third client device;  
causing a group selectable item (the gray-colored row including “AliceHealth Centre” icon and text “Alive Health Centre replied to your comment on their post” at Social Success 7; see page 8 mapping of the instant Action) associated with the group to be displayed within an interface (interface displayed at Social Success 7) by the first, second, and third client devices, 
wherein the group selectable item includes a first selectable portion (the text “Alive Health Centre replied to your comment on their post” at Social Success 7; see page 8 mapping of the instant Action) associated with media content item viewing shared within the group, and second selectable portion (the “AliceHealth 
receiving, from the second client device, a first signal that indicates that the first selectable portion (the text “Alive Health Centre replied to your comment on their post” at Social Success 7; see page 8 mapping of the instant Action) of the group selectable item has been selected or1 a second signal indicates that the second selectable portion of the group selectable item has been selected; and 
in response to the first signal being received from the second client device, 
causing the first media content item to be displayed (once Whitson Gordon clicks the general notification listed under the “globe” icon corresponding to the admin’s or moderator’s post to the “Justin Pot Fan Club”) by the second client device, and 
once the first media content item is displayed for a period of time, 
causing the first media content item (“posts” at Guinness 3 for a particular Group; “Facebook group admins and moderators can schedule posts” at Hines 12; posts may include “videos you have . . . shared” at Archived wikiHow 3) to no longer be available (“To pause playback, click the Pause button.” at Michael Miller 6; see also “X” at top-right corner of window displayed at Michael Miller 6) to the second client device for display in response to a subsequent selection 
	in response to the second signal being received from the second client device,
		causing the group card interface to be displayed by the second client device, wherein the group card interface includes locations of the first, second, or third devices.
Regarding claim 2, FACEBOOKTM teaches wherein the operations further comprise: causing a notification (“There are 3 icons at the top menu bar with red indicators if you have unread information. . . . [T]he ‘globe’ icon lists general notifications.” at Archived wikiHow 2; “notification flag” at Archived wikiHow 2) to be displayed by the second client device that indicates that the first media content item is received in association with the group.
Regarding claim 3, FACEBOOKTM teaches wherein the operations further comprise: 
receiving, from the second client device, a second media content item (“posts” at Guinness 3 for a particular Group; “In a Public Group, anyone can join whenever they want. Anyone can also see what members post in the group.” at Guinness 3) from the second client device(e.g., “Whitson Gordon”’s computer at Guinness 3);  
in response to the second media content item being received, causing the group selectable item to be displayed within the interface by the first, second, and third client devices (all group members the “Justin Pot Fan Club” will have of a general notification listed under the “globe” icon corresponding to Whitson Gordon’s post to the “Justin Pot Fan Club”), wherein the group selectable item includes the new item indication;  

in response to the first signal being received, 
causing the second media content item to be displayed (Whitson Gordon’s post will be displayed once the admin or moderator clicks the general notification listed under the “globe” icon corresponding to Whitson Gordon’s post to the “Justin Pot Fan Club”) by the first client device, and 
once the second media content item is displayed for the period of time, 
causing the second media content item (“posts” at Guinness 3 for a particular Group; “Facebook group admins and moderators can schedule posts” at Hines 12; posts may include “videos you have . . . shared” at Archived wikiHow 3) to no longer be available (“To pause playback, click the Pause button.” at Michael Miller 6; see also “X” at top-right corner of window displayed at Michael Miller 6) to the first client device for display in response to a subsequent selection of the first selectable portion of the group selectable item by the first client device.
Regarding claim 4, FACEBOOKTM teaches wherein the operations further comprise: 
receiving from the second client device content for an electronic message (“In a Public Group, anyone can join whenever they want. Anyone can also see what members post in the group.” at Guinness 3; Guinness 3 at least suggests Whitson Gordon can post a message to the Group “Justin Pot Fan Club”; Guinness 1 illustrates where a member of the Group can post an electronic message at “Write something. . .” and “Write Post”);  

Regarding claim 5, FACEBOOKTM teaches wherein the operations further comprise: causing a notification (“There are 3 icons at the top menu bar with red indicators if you have unread information. . . . [T]he ‘globe’ icon lists general notifications.” at Archived wikiHow 2; “notification flag” at Archived wikiHow 2) to be displayed by the first client device that indicates that the electronic message is received in association with the group.
Regarding claim 6, FACEBOOKTM teaches wherein the operations further comprise: 
receiving, from the first client device, the first signal that indicates that the first selectable portion (the text “Alive Health Centre replied to your comment on their post” at Social Success 7; see page 8 mapping of the instant Action 2) of the group selectable item has been selected; and 
in response to the first signal being received, causing a communication interface for a communication session (Guinness 1 illustrates a communication interface for a communication session for members of the Group at “Write something”; Guinness 1 illustrates the “Discussion tab”) to be displayed by the first client device, wherein the communication interface includes the electronic message (“In a Public Group, anyone can join whenever they want. Anyone can also see what members post in the group.” at Guinness 3; Guinness 3 at least suggests Whitson Gordon can post a message to the Group “Justin Pot Fan Club”), wherein the communication session is between the first, second, and third client devices. 
Regarding claim 7, FACEBOOKTM teaches wherein the operations further comprise: 

causing the group selectable item (the gray-colored row including “AliceHealth Centre” icon and text “Alive Health Centre replied to your comment on their post” at Social Success 7; see page 8 mapping of the instant Action) to be displayed by the first client device.
Regarding claim 8, FACEBOOKTM teaches wherein the operations further comprise: causing a group selection interface (“Create New Group” interface at Guinness 2–3) to be displayed on a display screen of the first client device; and receiving from the first client device the selection of the second client device and the third client device via the group selection interface.
Regarding claim 9, FACEBOOKTM does not teach wherein the group card interface further includes at least one of: 
a location sharing item that allows a location of the second client device to be shared with the group, 
a group name editing item to edit a name of the group, 
a mute item that allows the second client device to stop receiving notifications associated with media content item from the group, 
a do not disturb item that allows the second client device to stop receiving notifications associated with the group, 
a clear electronic messages item that allows the second client device to clear the electronic messages in the communication session, 
an add member item that allows the second client device to add a fourth client device to the group, or 

FACEBOOKTM teaches an interface including a mute item that allows a second client device to stop receiving notifications associated with media content item from the group and a do not disturb item that allows the second client device to stop receiving notifications associated with a group (“Disable future notifications from a single source. Open your notifications list. In the corner of each listed notification is an ‘x’ icon. Click this to disable future notifications from this source specifically “ at Archived Wikihow 2; see also Current Wikihow 4).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for FACEBOOKTM’s group card interface (selecting the “AliceHealth Centre” icon at Social Success 7 will take you to an interface corresponding to “your comment on their post” at Social Success 7) to include a mute item that allows a second client device to stop receiving notifications associated with media content item from the group and a do not disturb item that allows the second client device to stop receiving notifications associated with a group as taught by FACEBOOKTM device to provide a user of FACEBOOKTM more control on what the user wants to see and not see from various groups the user may belong to. 
Regarding claim 10, FACEBOOKTM teaches the operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 10.
Regarding claims 11–18, claims 2–9, respectfully, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims2–9 are equally applicable to, respectfully, claim 11–18.
Regarding claim 19, FACEBOOKTM teaches a non-transitory computer-readable storage medium having stored thereon, instructions when executed by a 
Regarding claim 20, claim 6 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 6 is equally applicable to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner emphasizes “or” because either a first or second signal is received.  The Examiner maintains the mapping of FACEBOOK to a received first signal.  Thus, a mapping of FACEBOOK to the subsequent “in response to the second signal being received . . . .” limitation is not necessary.